Citation Nr: 0708002	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-22 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a service 
connected generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2006, a statement 
of the case was issued in June 2006, and a substantive appeal 
was received in July 2006.   


FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
results in a disability picture reflecting occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9400 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim in December 2005.  In February 2006, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Since the February 2006 VCAA 
notice preceded the May 2006 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
February 2006 in which it advised the appellant of what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Moreover, the RO 
sent the veteran a June 2006 correspondence that fully 
complied with Dingess/Hartman.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
clinical and examination reports.  The veteran was afforded a 
VA examination in connection with his claim for an increased 
rating.  There is no indication of relevant, outstanding 
records which would support the appellant's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the appellant have been fulfilled with respect to the 
issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected generalized anxiety 
disorder warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected generalized anxiety disorder 
has been rated by the RO under the provisions of Diagnostic 
Code 9400.  Under this regulatory provision, a noncompensable 
rating is warranted when a mental condition has been 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The Board notes that in March 2003, the RO increased the 
veteran's rating from 10 percent to 30 percent effective 
March 16, 1998.  The veteran's new claim for an increased 
rating (filed in December 2005) alleges that his condition 
has increased in severity.  

The veteran underwent a post traumatic stress disorder (PTSD) 
screen in September 2005.  The veteran denied having had any 
nightmares or frightening, horrible thoughts within the past 
month.  He also denied trying hard not to think about 
frightening, horrible, or upsetting events, or avoiding 
situations that might remind him of such events.  He denied 
being constantly on guard, watchful, or easily startled.  
Finally, he denied feeling numb or detached from others, 
activities or surroundings.  His PTSD screen was negative 
(with a score of zero).  

In January 2006, he was treated on an outpatient basis for 
complaints of shaking and tremors.  He believed that they 
were the result of his anxiety neurosis.  The examiner 
discussed the possibility that the tremors could be related 
to his Albuterol medication.  

The veteran underwent a VA psychiatric examination in May 
2006.  The examiner noted that the veteran is an 80 year old 
widowed man whose wife died two to three years ago.  The 
veteran stated that he served in the Pacific during World War 
II.  He was subjected to some enemy action, but was not in 
direct contact.  However, he has seen very serious injuries 
and death as a transport serviceman picking up wounded 
personnel and transporting them to the hospital.  He stated 
that he had a difficult time when his ship was in some combat 
with a Japanese submarine in the waters in Alaska.  Upon 
discharge from the service, he worked as a truck driver.  He 
then ran a tavern for five to six years, before finally 
retiring in the 1990s.  After his wife died, he met a woman 
who has been kind and caring for him.  He moved to Texas in 
August at her invitation.  He complained of fine and coarse 
tremors in all four extremities.  He also stated that he does 
not socialize.        

Upon examination, the veteran was a pleasant looking man; 
slightly obese; looked approximately his stated age; and was 
able to enter into a good conversation.  He was able to 
subtract 7 from 100; and he was able to understand some 
abstract concepts (for example, simple proverbs).  
Cognitively, he was performing very well, particularly 
considering his advancing age.  He did not accurately 
remember certain dates; but this was deemed to be compatible 
with his age and limited education.  The examiner did not see 
any evidence of organic brain syndrome.  He believed that 
(non service connected) arteriosclerotic and circulatory 
problems, as well as advancing age, has led to some memory 
problems, insomnia, and irritability. 

The examiner opined that the veteran could be diagnosed with 
anxiety disorder (for which he has previously been diagnosed) 
or with PTSD.  The Board notes that the veteran served during 
World War II; but that neither the veteran nor the examiner 
mentioned any specific stressor.  Nonetheless, the examiner 
classified the veteran's condition as PTSD characterized by 
anxiety feelings, some recurrent depression and sleep 
disturbances, irritability, and a desire to avoid crowds.  
His psychological situation is much helped by his 
relationship with his lady friend.  The examiner stated that 
the veteran "actually has a fairly satisfactory social 
adjustment."  He assigned the veteran with a Global 
Assessment of Functioning (GAF) score of between 45 and 50.      

A GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 
C.F.R. § 4.130 (2006).

The Board notes that in order for the veteran to warrant a 
rating in excess of 30 percent, his disability must be 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The relevant medical evidence is comprised almost solely of 
the veteran's May 2006 VA psychiatric examination.  The 
examiner failed to note any serious symptoms from which the 
veteran was suffering.  To the contrary, the examiner stated 
that the veteran was able to enter into a good conversation; 
that he performed very well cognitively; that there was no 
evidence of organic brain syndrome; and that the veteran 
"actually has a fairly satisfactory social adjustment."  
The examiner noted some memory problems and increased 
irritability.  However, he seemed to attribute these symptoms 
to the veteran's advancing age and non service connected 
conditions (arteriosclerotic and circulatory problems).      

Despite any discussion of serious symptoms, the examiner 
assessed the veteran with a GAF of between 45 and 50.  Such a 
score is indicative of serious symptoms arguably comparable 
to the symptoms enumerated in the rating criteria for a 50 
percent rating.  However, the assigned GAF score alone is not 
determinative.  In this case, the examination findings simply 
do not show that the veteran's psychiatric disability 
resulted in a disability picture with symptomatology listed 
under the criteria for the next higher rating of 50 percent.  
There is no persuasive evidence of flattened affect.  Nor is 
there such evidence of circumstantial, circumlocutory, or 
stereotyped speech.  Although the veteran may suffer from 
panic attacks, it is not shown that these attacks are more 
than once a week.  There is no evidence of difficulty in 
understanding complex commands.  While there is some evidence 
of some memory problems, the examiner believed this to be 
compatible with his age and education.  There is also no 
persuasive evidence of impaired judgment or impaired abstract 
thinking.  The VA examiner commented that the veteran was 
able to understand some abstract concepts and that he was 
performing well cognitively.  In sum, the vast majority of 
symptoms listed for a rating of 50 percent have not been 
demonstrated. 

The Board notes that the veteran was working until the 1990s, 
at which point he retired.  There is no indication that 
retirement was due to his service connected anxiety disorder.  
Regarding social impairment, the veteran stated that he does 
not socialize.  However, the May 2006 examiner stated that he 
"actually has a fairly satisfactory social adjustment."  

As the preponderance of the evidence is against a rating in 
excess of 30 percent, the benefit-of-the-doubt doctrine does 
not apply, and such a rating must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


